DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 2-14 and 16-20 in the reply filed on 12/14/2020 is acknowledged.  The traversal is on the ground(s) that the PTO has not established that it would pose an undue burden to examine the full scope of the application.  This is not found persuasive because there are different groups of claims, and despite the amendment, the subject matter claimed in claims 1 and 15 are not drawn to the subject matter of elected claims 2-14 and 16-20 because a process for preparing a glazed article is different than a process of preparing a ceramic color and they would require different search strategies and different analysis to be fully and properly rejected. The requirement for restriction has been proper, and stands.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/17/2019 and 10/01/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because it is not clear as to which axis reflects the time and which one . Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
	Specification
The disclosure is objected to because of the following informalities: the phrase “plan-parallel orientation”, as shown in page 4, line 33 and page 5, line 8 appears to have a typographical error because generally it “plane-parallel orientation” is recognized.  
Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities: It appears that there may be a typographical error in the claimed language because the phrase “plane-parallel orientation” is what is generally recognized not “plan-parallel orientation”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

With respect to claim 18, it is confusing as to what the average angle between the pigment particles and a projected surface of a coating is; this is because this angle can be as low as 0° and as high as 180°.
Additionally, claim 18 is rejected for the following reason: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “between 0° and 30°”, and the claim also recites “preferable 0° or 180°” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Moreover, claim 18 is rejected for the following reason as well: claim 18 recites the limitation "the average angle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

With respect to claim 19: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and claim 19 recites the broad recitation “less than 30°”, and the claim also recites “preferable less than 10°” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Moreover, claim 19 is rejected for the following reason as well: claim 19 recites the limitation "the deviation" and “the average angle” in lines 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 19 depends from claim 12, and claim 12 does not provide antecedent basis for any of said phrases/limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7, 9-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0107379 to Hamm et al. in view of U.S. Patent Application Publication No. 2015/0037563 to Bockmeyer et al. 
Due to the fact that the elected claims have been amended to depend from independent claim 12, the claim rejections are presented in the order of 12-14, 16-20, and 2-11, 18, 3-7, and 9-11.

With respect to claim 12, Hamm et al. disclose applying a mixture or coating composition, through printing, onto a ceramic-type substrate such as tiles, then drying, and finally firing it at a temperature of 1100°C to form glazed tiles (i.e. glazed article) (see Hamm et al. abstract, [0001], [0035], [0047]-[0056], and [0096]-[0100]). It should be noted that although Hamm et al. in a preferred embodiment disclose tiles (i.e. in paragraphs [0096]-[0100]), the reference disclose materials for ceramic glazes (see Hamm et al. abstract and [0035]). Hamm et al. disclose that the firing can take place at a temperature range of 1150-1200°C to give optimum effect (see Hamm et al. [0046]). 
Hamm et al. do not expressly and/or literally disclose the use of at least one “liquid glass forming component”. 
Bockmeyer et al., drawn to coating material used on ceramic substrates, wherein the coating could be used as decorative coating, disclose the use of effect pigment based on flake-form substrates having multilayer structure thereon (see Bockmeyer et al. abstract, [0002], [0019]-[0020], [0023], and [0095]). Bockmeyer et al., also, disclose the use of additives such as polysiloxane or modified polysiloxanes with the aim of avoiding defects and unevenness of the coated layer, segregation effects, bubbles, and/or foaming, in the coating solution (see Bockmeyer et al. [0102] and [0104]). Additionally, Bockmeyer et al. disclose that these additives may be referred to as deaerating agents, defoamers, leveling agents, and dispersing agents ([0103]). According to page 6 of the original specification of the present Application under examination, the “liquid glass forming component” are materials such as sol-gel materials, liquid polymers, and more, and polysiloxane is listed as an example of liquid polymer, in the same page. Thus, the disclosure of polysiloxane in Bockmeyer et al. is taken to satisfy the claimed “liquid glass forming component”. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Hamm et al. in order to incorporate a polymer such as polysiloxane as that taught by Bockmeyer 

With respect to claim 13, the combination of references is taken to render the claim obvious, in particular, as noted above, Hamm et al., in a preferred embodiment, disclose firing the coating composition at a temperature of 1100°C (see Hamm et al. [0098]) although the reference also discloses a temperature range of 1150-1200°C as well (see Hamm et al. [0046]). Additionally, Hamm et al. disclose a broader temperature range of “above 1000°C” (see Hamm et al. [0001]).

With respect to claim 14, the combination of references is taken to render the claim obvious, in particular, Hamm et al. disclose forming glaze onto ceramic substrates (see Hamm et al. abstract, [0001], [0035], and [0096]-[0100]). Moreover, Hamm et al. disclose that their composition/mixture is used on fired or unfired bricks, floor and wall tiles for indoor and outdoor use, sanitary ceramics, such as bathtubs, washbasins and toilet pans, porcelain crockery, earthenware and ceramicware (see Hamm et al. [0083]-[0084]).

With respect to claim 16, the combination of references renders claim 16 obvious, in particular, Hamm et al. disclose forming glaze onto ceramic substrates (see 

With respect to claim 2, Hamm et al. disclose that the pearlescent pigment is based on flake-form substrates of materials such as synthetic and natural mica, Al2O3, Sic, B4C, BN, and more ([0046]-[0056]). 

With respect to claim 3, Hamm et al. disclose the use of 5-95 wt% of pigment (see Hamm et al. [0024]), and Bockmeyer et al. disclose the use of up to 5 mass% of additives such as polysiloxane (see Bockmeyer et al. [0103]).
Nevertheless, the combination of references is taken to render claim 3 obvious; this is because the amount of the pigment used in the ceramic coating composition would, at least, inevitably depends on the intensity of the color expected from the final ceramic coating or glaze. Additionally, the amount of polysiloxane in the ceramic coating material is expected to, also, depend on the end use application of coated or glazed ceramic. It should be noted that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Therefore, obtaining an optimum amount of pigment in the ceramic coating composition to be at least 0.1 wt% based on the silicon containing polymer, i.e. polysiloxane, is expected to be obvious and well within the scope of a skilled artisan depending on the end use application and the expected effects from the end use product, and further motivated by the fact that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 4, the combination of references renders claim 4 obvious; this is because, as detailed out above in the rejection of claim 12, Bockmeyer et al. disclose polysiloxane (see Bockmeyer et al. [0102]-[0104]), which is taken to read on the claimed liquid polymer as a liquid glass forming component. 

With respect to claim 5, the combination of references renders claim 5 obvious, in particular, Hamm et al. disclose that flake-form substrates of pigments is coated with one or more layers of metal oxide(s), metal suboxides, metals and more (see Hamm et al. [0064]).  

With respect to claim 6, the combination of references renders claim 6 obvious, in particular, Hamm et al. disclose that their pigment comprises flake-form substrates coated with one or more layers selected from the group consisting of TiO2, Fe2O3, ZrO2, and more (see Hamm et al. [0065]-[0068], [0071], and [0074]). 

With respect to claim 7, the combination of references is taken to render claim 7 obvious, in particular, Hamm et al. disclose that the flake-form substrates have a thickness of 0.05-5 microns (see Hamm et al. [0050]).

With respect to claim 9, the combination of references is taken to render claim 9 obvious, in particular, Hamm et al. disclose the use of printing oil in their coating composition (Hamm et al. [0093]).

With respect to claim 10, the combination of references is taken to render claim 10 obvious, in particular, Hamm et al. disclose that their pigments, which are based on flake-form substrates have one or more layers applied thereto, wherein such layers comprises TiO2, Fe2O3, Fe3O4, and many more as disclosed in Hamm et al. (Hamm et 

With respect to claim 11, the combination of references is taken to render claim 11 obvious; this is because Hamm et al. disclose that their pigments, which are based on flake-form substrates have two or more layers applied thereto, wherein the first layer is a low refractive index layer (i.e. LRL) and the subsequent layer(s) comprises TiO2, Fe2O3, Fe3O4, and many more as disclosed in Hamm et al. (Hamm et al. [0074]). It should be noted that most, if not all, of the claimed layered structures are disclosed in Hamm et al.

With respect to claim 17, the combination of references renders claim 17 obvious; this is because Hamm et al. disclose that the plane-parallel alignment of the pearlescent pigments in the glaze coating is favored for the desired intense pearlescent pigment effect (Hamm et al. [0035]).

With respect to claim 18, the combination of references renders claim 18 obvious; this is because Hamm et al. disclose that the plane-parallel alignment of the pearlescent pigments in the glaze coating is favored for the desired intense pearlescent pigment effect (Hamm et al. [0035]), and that the pigment in the coating can exhibit an angle-dependent change in color or what is referred to as color flop due to interference (Hamm et al. end of paragraph [0064]). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the 
It is noted that according to MEPP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).

With respect to claim 19, the combination of references is taken to render claim 19 and the deviation to the average angle among the pigment particle to be less than 30, and preferably less than 10 obvious; this is because “less than” is inclusive of zero, 
Nevertheless, and assuming arguendo, it is noted that Hamm et al. disclose that the pigment used in the coating exhibits a great color variety with respect to their mass tone and an angle-dependent change in color (i.e. color flop) (Hamm et al. end of paragraph [0064]). Considering this teaching of angle-dependency effect on color, and the fact that Hamm et al. recognize the importance of alignment of pigment particles on the desired pearlescent effect (Hamm et al. [0035]) would render it obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, that the deviation in average angle value among pigment particles is expected to be minimum motivated by the fact that based on the end use application of the final glazed article and the intended color for said final product, the pigments may be aligned and theirs angle dependency may be controlled to provided minimum or no deviation in average angle among the pigment particles. It is noted that according to MEPP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).

With respect to claim 20, the combination of references is seen to render this claim obvious; this is because although Hamm et al. disclose that forming a protective coating is “preferred” depending on the area of application (Hamm et al. [0081]), the application of a protective coating is not required by Hamm et al.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al. in view of Bockmeyer et al. as applied to claim 12 above, and further in view of U.S. Patent Application Publication No. 2014/0291313 to Dufour et al.
The combination of Hamm et al. in view of Bockmeyer et al. disclose and render obvious to use a coating composition onto ceramic substrates comprising effect pigments based on one or more layers of, at least, metal oxide onto flake-form substrates, and the use/addition of a polymer as “liquid glass forming component” such as polysiloxane, wherein the coating composition is applied through printing method, then dried, and finally fired at a temperature of above 1000°C, as shown and detailed out above in the rejection of claim 12. 
The combination of Hamm et al. in view of Bockmeyer et al. do not expressly and/or literally disclose the use of a polymer such as polysilsesquioxane, despite the fact that said combination recognizes the use of polysiloxane. 
Dufour et al. drawn to coating compositions on substrates such as glass and glass-ceramics, disclose the use of polysilsesquioxane in their coating composition with the aim of reducing the amount of volatile organic compounds (Dufour et al. abstract, [0001], [0012], [0015]-[0016]). Dufour et al. disclose that said coating is applied by screen-printing and that it also colored, i.e. contains pigment (Dufour et al. [0015], 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Hamm et al. in view of Bockmeyer et al. in order to incorporate polysilsesquioxane in the place of polysiloxane as that taught by Dufour et al. with the aim of, at least, reducing volatile organic compound emissions in the coating composition at the time of applying and forming said coating onto substrates. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEGAH PARVINI/Primary Examiner, Art Unit 1731